664 S.E.2d 562 (2008)
DEPT. OF CORRECTION
v.
MEDICAL BOARD.
No. 51PA08.
Supreme Court of North Carolina.
June 12, 2008.
Thomas J. Pitman, Special Deputy Attorney General, Joseph Finarelli, Assistant Attorney General, for Dept. of Correction, et al.
Thomas W. Mansfield, Brian L. Blankenship, D. Todd Brosius, for Medical Board.
Noah H. Huffstetler, III, Wallace C. Hollowell, III, Raleigh, for American Medical Asso.
Sarah L. Buthe, Raleigh, Carl J. Chiappa, New York, NY, Logan M. Breed, Washington, DC, Aaron C. Mahler, for Physicians for Human Rights.
The following order has been entered on the motion filed on the 10th day of June 2008 by FSMB for leave to file Amicus Curiae Brief:

*563 "Motion Allowed. Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i). By order of the Court in conference this the 12th day of June 2008."